Citation Nr: 0945060	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with depression and alcohol and substance 
abuse, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall - Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In February 2007, the Veteran testified at a videoconference 
hearing before the undersigned.

In an August 2008 decision, the Board affirmed the RO's 
denial of the benefit sought on appeal.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2009, the Court remanded the 
case to the Board for readjudication in compliance with the 
May 2009 Joint Motion for Remand.  The case is once again 
before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.  
Specifically, the Court noted that at the time of the Board's 
August 2008 decision, treatment records from the VA Vet 
Center in Denver, Colorado, had not been associated with the 
claims file.  The Board proceeded with a decision because the 
Veteran had failed to reply to the RO's request for 
authorization to obtain these records.

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA has a duty to 
assist the Veteran to attempt to obtain outstanding VA 
treatment records.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits).  Pursuant to 38 U.S.C.A. 
§ 5103A(c)(2), the Secretary's duty to obtain relevant 
records of medical treatment at Department healthcare 
facilities is not conditioned upon authorization from a 
claimant.  Therefore, efforts should be made to obtain 
records from the VA Vet Center in Denver, Colorado, and 
associate them with the claims file.

Subsequent to the Court's order in this case, the Veteran and 
his representative submitted treatment records from the VA 
facility in question.  These records are dated from February 
2003 to February 2004, and from November 2008 to July 2009.  
Despite this submission of evidence, it is unclear if all 
records from this facility have been submitted.  

Furthermore, the Board observes that the additionally 
submitted records were not of record when the most recent 
Statement of the Case or Supplemental Statement of the Case 
was issued in October 2005.  Applicable VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2009).  A review 
of the claims folder does not indicate that any such waiver 
has been received.  On the contrary, the Veteran's attorney 
specifically requested a Remand in November 2009 for the RO 
to consider the newly submitted evidence.  Accordingly, 
remand is required to allow the agency of original 
jurisdiction to review this evidence in the first instance.  

The Board observes that the most recent comprehensive 
compensation and pension examination was in September 2005.  
The Board is of the opinion that a new examination would be 
beneficial in ascertaining the current severity of the 
Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide, to the extent possible, the dates 
during which he received treatment from 
the VA Vet Center in Denver, Colorado.  
The RO/AMC should then obtain all 
treatment records identified by the 
Veteran.

2.  Then, the Veteran should be scheduled 
for a VA examination by a psychiatrist or 
a psychologist to determine the current 
level of severity of the Veteran's PTSD 
with depression, alcohol abuse, and 
substance abuse.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion concerning the current 
degree of social and industrial impairment 
resulting from the service-connected PTSD, 
depression, alcohol abuse, and substance 
abuse, to include whether it renders the 
Veteran unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions expressed 
must be provided.

3.  After such development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO/AMC should furnish the Veteran and 
his representative with a supplemental 
statement of the case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


